BY THE COURT
We are satisfied that the plaintiff in error can not substitute a hearing upon an application for a writ of habeas corpus for a trial upon the merits of the offense charged in the affidavit. The questions thus sought to be raised must be made at the trial, and if adversely determined may then be questioned in proceedings in error instituted for that purpose.
Tari v State, 117 Oh St, 481;
Nicholas v Cleveland, 125 Oh St, 474;
Ohio Bar, Aug. 29, 1932, p. 474;
Lamia v Cleveland, Court of Appeals of Cuyahoga County, NE Rep., October 12, 1832, p. 331. (12 Abs 611).
The judgment of the Court of Common Pleas is therefore affirmed.
LLOYD, RICHARDS and WILLIAMS, JJ, concur.